Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
Referring to Applicant’s argument on pages 7-8 of Applicant’s Remarks alleging Casagrande is silent as to including re-encoded closed caption data in a different video frame than the video frame in which the original closed-caption data was received and the other references cited by the Examiner also fail to teach the newly added claim limitations, the Examiner respectfully disagrees. Applicant support for these allegations are wholly focused on Casagrande, for which the Examiner relies upon to disclose the teaching of caption data being decoded and extracted from a transport stream, being altered, and then re-encoded as new data packets. No supporting arguments were provided by Applicant regarding Bray, wherein, previously, Bray disclosed the teachings most relevant to Applicant’s argument, and currently, Bray is continued to be relied upon by the Examiner to address the new claim limitations, as seen in the updated rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 5-6, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bray US 7139031 in view of Casagrande et al (hereinafter Casagrande) US 20190141406.

Referring to claim 1, Bray discloses a computer-implemented method for automatically removing content from closed-caption data embedded in a video signal, the method comprising:
decoding a first portion of a first video frame that includes a first closed-caption data packet (see Col. 7, Lines 52-67 and Col. 8, Lines 9-15 for disclosing decoding of (first) video frames that include a first closed-caption data packet, interpreted as the closed caption data received as part of the received, multiplexed CS digital broadcasting wave/first video frames);
extracting a first character string that includes at least a portion of the first closed-caption data packet (see Col. 6, Lines 52-63 and Col. 7, Lines 29-51 for disclosing extracting words and phrases (characters strings) of the closed-caption data packet);
determining whether the first character string is suitable for distribution to viewers (see Col. 6, Lines 52-60 for disclosing suitability/appropriateness of the words and phrases/character string); and
if the first character string is suitable for distribution to viewers, then outputting at least a first portion of the first character string as a second closed-caption data packet in a second video frame, or if the first character string is not suitable for distribution to viewers, then modifying the first character string to generate a second character string that is suitable for distribution to viewers and outputting at least a first portion of the second character string as a third closed-caption data packet in a second video frame (see Col. 6, Line 60 – Col. 7, Line 28 for disclosing the OSD outputs/superimposes and outputting the extracted original captions (first character string) as second closed-caption data packet (interpreted as the CC data post-demultiplexing and after the analysis, if appropriate, when rejoined to the video data)  in a second video frame (interpreted as the video frame for which the CC data corresponds to and is synchronized with, and is superimposed upon, post-demultiplexing and post-analysis) if there is nothing inappropriate and if the first character string is found to contain content that is considered not suitable, the first character string is modified to generate replacement words or phrases (second character string) that are suitable for distribution to viewers, and the second character string is output as third-closed caption data (interpreted as new (third) CC data post-demultiplexing and after the analysis, when the original CC data is deemed inappropriate) in a second video frame (interpreted as the video frame for which the CC data corresponds to and is synchronized with, and is superimposed upon, post-demultiplexing and post-analysis)).
Bray is unclear as to encoding caption data as a second or third closed-caption data packet. 
Casagrande discloses encoding caption data as new (second, third, etc.) data packets (see Figs. 3 and 5, and Paragraphs 0091-0095 for disclosing caption data is decoded and extracted from a transport stream, altered, then re-encoded as new data packets).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the re-encoding process of Casagrande with the system of Bray in order to fulfill the need to preserve SCTE-35 messages and/or various additional types of message data, which are transmitted from a top-level broadcaster to the various uplink centers and re-transmitters that receive the transport single indirectly via one or more intermediate transmitters (see Casagrande, Paragraph 0005).

Referring to claim 2, Bray discloses the first character string is suitable for distribution to viewers if no portion of the first character string is included in any word included in a blacklist (see Col. 5, Line 59 – Col. 6, Line 5 for disclosing the determination of suitability is performed by consulting a library and/or second or sub-library, these libraries interpreted as the blacklist).

Referring to claim 5, Bray discloses the first character string is suitable for distribution to viewers, and further comprising tagging the first character string as cleared (see the rejection of claim 1, wherein tagging is commonly synonymous with, and therefore interpreted as, identifying).

Referring to claim 6, Bray discloses the first character string is not suitable for distribution to viewers, and further comprising tagging the first character string as blocked (see the rejection of claim 1, wherein tagging is commonly synonymous with, and therefore interpreted as, identifying).

Referring to claim 9, Bray discloses modifying the first character string to generate a second character string comprises replacing at least one character included in the first character string with a substitute character as seen in the rejection of claim 1, wherein the words/phrases that comprise characters are replaced with the characters of other words/phrases that are appropriate.

Referring to claim 10, Bray discloses modifying the first character string to generate a second character string comprises replacing at a word included in the first character string with a substitute word as seen in the rejection of claim 1.

Referring to claim 11, Bray in view of Casagrande discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors performs the method as seen in the rejection of claim 1.



Claim 15 is rejected on the same grounds as claim 5.

Claim 16 is rejected on the same grounds as claim 6.

Referring to claim 17, Bray discloses the first character string is suitable for distribution to viewers associated with the second video frame as seen in the rejection of claim 11. Casagrande further discloses embedding the new (second, third, etc.) closed-caption data packet as ancillary data in a video signal as seen in the rejection of claim 11.

Referring to claim 18, Bray discloses the first character string is not suitable for distribution to viewers associated with the second video frame as seen in the rejection of claim 11. Casagrande further discloses embedding the new (second, third, etc.) closed-caption data packet as ancillary data in a video signal as seen in the rejection of claim 11.

Referring to claim 19, Casagrande discloses the first closed-caption data packet conforms to at least one of the Consumer Electronics Association (CEA) 608 and CEA 708 standards (see Paragraphs 0082-0083).

Referring to claim 20, Bray in view of Casagrande discloses a device comprising a memory that includes instructions and a processor and, when executing the instructions, is configured to perform the method as seen in the rejection of claim 1.

Allowable Subject Matter
Claims 3-4, 7-8, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
09/29/2021